Citation Nr: 1146971	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO. 08-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for left knee disability to include as secondary to grade I spondylolisthesis at L5-S1 (low back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1983 and from August 1986 to December 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The rating decision confirmed and continued a May 2006 denial of the claim for service connection for left knee disability after receipt of new and material evidence. See 38 C.F.R. § 3.156(b) (new and material evidence-pending claim).

The Veteran provided testimony at a February 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of a Board remand dated in April 2011. 


FINDINGS OF FACT

1. The Veteran's assertions as to falls secondary to service-connected low back disability are not credible.

2. The preponderance of the medical evidence indicates that the Veteran has not experienced falls secondary to low back or right knee disability.

3. There is no evidence of left knee arthritis or left knee symptoms within one year after discharge from active service.

4. Apart from the Veteran's claimed falls, there is no indication, evidence or contention that the Veteran's service-connected right knee and low back disabilities may have caused or aggravated non-service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for left knee disability, to include as secondary to low back disability, are not met. 38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309(a), 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the Veteran's claims of falls due to service-connected low back disability are not credible and that the preponderance of the medical evidence indicates such falls would not be a result of service-connected right knee and low back disabilities. Further, the Board finds that there is no indication, evidence, or contention that her left knee disability began during service, is related to any incident of service, or, apart from her claimed post-service falls, is otherwise caused by her service-connected low back disability or right knee disability. Accordingly, the Board denies the Veteran's claim for service connection for left knee disability.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

As will be discussed further below, on remand of this matter by the Board in April 2011, the RO/AMC provided the Veteran additional VCAA notice, obtained further treatment records and provided the Veteran a VA examination, in substantial compliance with the Board's remand. See Stegall v. West, 11 Vet. App. 268 (1998).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

VCAA letters dated in February 2006 and May 2011 explained the evidence necessary to substantiate the claim for service connection for left knee disability. These letters also informed her of her and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the May 2011 VCAA notice letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The May 2011 VCAA letter from the Appeals Management Center in Washington, D.C., did not comply with the Board's April 2011 remand directive that the Veteran be advised of evidence other than service treatment records the she may identify or submit to support any assertions of in-service knee pain or treatment. As was noted in the Board's April 2011 remand, such evidence may include but is not limited to: lay statements from the Veteran or acquaintances, correspondence written by the Veteran during service, outside medical treatment, military personnel records, or outside medical or other records. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

However, this is no more than harmless, non-prejudicial error, as the Veteran indicated at her June 2011 VA examination that her left knee symptoms had begun only four or five years previously (or, approximate 2006, or 18 years post service). Although there is documentation of left knee pain in January 1992, which the Veteran apparently did not recall at the examination, the history she provided at the June 2011 VA examination is consistent with October 2002 and November 2005 private orthopedic treatment records indicating that she came for treatment after several years' absence, as a result of increasing pain in her back with some pain radiating into her legs, numbness and tingling in her left leg, and pain in her knees. 

By history and from the medical evidence of record, the first known incident of treatment for left knee pain since January 1992 was at treatment at Maryland Orthopedics in April 2003. Thus, by the Veteran's own account of her history, and histories in records of treatment and examination, there would be no records contemporaneous with service or other alternate evidence contemporaneous with service or relating to her period of service showing left knee disability or left knee pain during active service or within one year after discharge from service. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Here, not all required VCAA notice was completed prior to the initial adjudication. However,
any defect with respect to the timing of the VCAA notice requirement was harmless error, because readjudication of the claims was accomplished by a supplemental statement of the case in August 2011, after updated VCAA notice in May 2011. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, the Veteran is indicated in the claims file to have experience as a VA ratings specialist. The Veteran provided argument as to the proper date of claim as to other claims in detailed correspondence dated in August 2004, and in connected with her current claim submitted a knowledgeably written statement in December 2005. A June 2011 VA examination report states by history that the Veteran worked for 7 1/2 years as a rating officer for VA. Her knowledge of the laws and regulations pertaining to VA claims is considerably greater than that of the average lay-person. In light of the substantial professional experience and demonstrated knowledge regarding VA claims, any deficiency in timing or substance of VCAA notice in this matter can be no more than harmless, nonprejudicial error.

The Veteran, with years of experience as a rating specialist at VA, and as reflected in correspondence received from her, is knowledgeable as to the VA benefits claims process and has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim. 

With regard to the duty to assist, the claims file contains a large set of service treatment records, although there are indications that the service treatment records may not be complete. As will be discussed further below, the service department has expressed that after extensive efforts it could not locate additional service treatment records. Thus, the Board finds that it is reasonably certain that additional service treatment records do not exist or that further efforts to obtain them would be futile. 

The claims file also includes reports of VA post-service treatment, reports of private treatment, and reports of VA examinations. All relevant identified evidence has been obtained.

In June 2011 the Veteran wrote that she did not know of anything else she could do to support her contention that her injury to her back resulted in arthritis in her left knee, which she again asserted that she hurt as a result of falls related to her back. There is no additional known assistance that VA can obtain that would raise a reasonable possibility of substantiation of her claim.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided a June 2011 VA examination in this matter. The examination was performed by a physician, who reviewed the claims file and took a detailed medical history from the Veteran. The diagnosis and opinion section of the report contains a fully reasoned explanation for the findings of the examiner and is based on an accurate rendition of the facts of this case. The Board therefore finds that the June 2011 VA examination report is adequate. 
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to her claim. All known available evidence that would raise a reasonable possibility of substantiating her claim has been received and associated with the claims file. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. Savage, 10 Vet. App. at 496.

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

There is no lay or medical evidence that the Veteran experienced left knee symptoms or was found to have left knee arthritis within one year after discharge from service. Accordingly, a presumption of service connection for left knee arthritis pursuant to 38 C.F.R. § 3.309(a) is not warranted. 

In April 1990 the service department reported that an extensive search had failed to locate the complete service treatment records of the Veteran. A large quantity of service treatment records was received from the service department. This did not include, however, a service discharge examination. 

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran. Russo v. Brown, 9 Vet. App. 46, 51 (1996). The Board finds that the service department searched extensively for additional service treatment records, as indicated in April 1990 correspondence from the service department, so that it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A(b)(3). As a result, the Board will explain in detail the evidence of record and its reasons for denial of the Veteran's claim based on the evidence of record.

The Board has reviewed the service treatment records in the claims file closely and has found no diagnosis or complaints with respect to the left knee. There are numerous treatment records for low back disability, with corresponding examination of the lower extremities from a neurological perspective. The records most proximate to the Veteran's December 1988 discharge from service are a September 1988 record indicating the straight leg raises were within normal limits, to 90 degrees easily and without pain; an August 1988 physical therapy record indicating that examination of the lower extremities was normal for clonus and that strength of the lower extremities was normal; and a July 1988 record indicating deep tendon reflexes of the bilateral lower extremities were within normal limits, that examination for clonus was negative, and that sharp and dull sensations were within normal limits in the lower extremities bilaterally.

Post-service service department treatment records of treatment in 1992 were subsequently received. One record of treatment in January 1992 indicates that the Veteran complained of recent pain in the left knee, hip, and left side of the back. She complained of intermittent dull aching on the left side of her body, initially at the left knee cap, and then the left thigh and moving up to the left buttocks and back. She also described one short pain lasting only a few seconds, when in distress, at her left temple. At the time of treatment in January 1992 she had only a dull pain in the left buttock. She denied extremity weakness or numbness. She was noted to have been discharged from service for low back pain. Examination of her extremities was normal for strength and sensation. Deep tendon reflexes were 3/3. Straight leg raises were negative. Her gait was steady. The diagnosis was musculoskeletal pains. She was treated with heat and Tylenol, and was to return to treatment in two weeks or as needed if her condition worsened. The next record of treatment through the service department, for unrelated conditions, was in December 1992.

At VA treatment in April 2000 for service-connected low back disability, the Veteran denied radicular leg pain. On examination reflexes were 2+. Straight leg raises were negative. There was good leg strength and she could walk on her heels and toes. The diagnosis from the treating physician's assistant was exacerbation of low back pain and left sciatica.

At a VA examination of the Veteran's low back in September 2000, straight leg testing was negative on the right, but there was a small amount of pain and muscle pulling on the left side.

At a VA examination of the low back in December 2001, the Veteran was noted to have increasing attacks of pain and spasm, causing her difficulty in sitting and walking. She was developing pins and needles sensations in the left lateral thigh. The pain went bilaterally down both legs. The examiner found that there was impingement of the L5 nerve bilaterally, and diagnosed the Veteran as having degenerative disc disease of the lumbar spine.

At an October 2002 examination at Maryland Orthopedics, the Veteran reported pain in her left knee. By history it was noted that there were "no new injuries to her body." The treating physician recounted that a therapist noticed a clicking in the Veteran's knee. Lower extremity neurological testing by the treating orthopedic physician revealed no focal deficits. Straight leg testing gave her back pain but no leg pain. Examination of the left knee revealed mild medial joint tenderness. There was no lateral joint tenderness. There was mild patellofemoral tenderness. McMurray testing was negative. There was no instability or swelling. No popliteal tenderness or mass was noted. AP, lateral, tunnel and skyline view X-rays revealed that the left knee joint space was well-maintained and congruent. There was no evidence of significant subchondral sclerosis on the tibial side. There were no degenerative changes of significance in the intercondylar notch or at the patella femoral level. The periarticular soft tissues were free of calcification and there was no evidence of any fracture or dislocation. The diagnoses were lumbar strain and knee pain secondary to the Veteran's back.

At April 2003 examination and treatment at Maryland Orthopedics, the Veteran reported back pain radiating into her legs. The examiner stated that the Veteran had no new injuries since her last visit at Maryland Orthopedics. On examination of the lower extremities, motor, sensation and reflexes were intact. There was a good range of motion of the hips, knees, and ankles without instability. Good coordination and appropriate affect were noted. There were no ulcerations, deformities, dislocations, edema, lymphadenopathy or atrophy. The lower extremities were warm. The Veteran's gait was plantigrade. The diagnosis was lumbar strain with spondylolisthesis.

At a June 2004 VA examination of the spine, the Veteran provided an approximately 20-year history of intermittent low back pain with frequent radiation to both buttocks and the left thigh diffusely. On examination, the Veteran rose and stood normally. Her gait was normal. She refused to walk on her heels or toes. She refused to hop. She squatted with mild difficulty. Neurological examination was normal, including sensation, motor function and deep tendon reflexes, with the exception of her claim of a mild decrease in pin sensation of the left lower extremity in a nondermatomal distribution. The diagnoses were chronic strain of the lumbosacral spine and spondylolisthesis, L5-S1, grade I.

At VA treatment in September 2005, the Veteran reported for emergency treatment after having low back pain and spasm after moving her office materials two days previously. She stated that she seemed to have aggravated her lower back and knees. She reported bilateral buttock spasm and pain worse on the left side. She denied change in strength, sensation, or bowel-bladder habits. She said this episode was typical of previous flares of back pain. On neurological evaluation strength of the lower extremities was 5/5, and deep tendon reflexes were 2+ and symmetric. The impression was chronic back pain without neurological deficit. 

In October 2005 the Veteran wrote that she experiences weakness in her left leg. She wrote that she had experienced numbness to her left leg for a while. She wrote that she felt at times like she might fall.

At November 2005 examination and treatment at Maryland Orthopedics, the Veteran was noted to come in after several years' absence. She reported that she was having increasing pain in her back with some pain radiating into her legs, numbness and tingling in her left leg, and pain in her knees, worse on the right. By history it was noted that "there have been no new injuries to her body." Examination of the left knee revealed mild patellofemoral tenderness and some medial joint tenderness. There was some lateral joint tenderness. There was no instability. The neurovascular status of her leg was intact. X-rays of the left knee revealed "minimal degenerative changes." The diagnosis was "internal derangement of her knees." She was fitted with a knee brace on the right.

In a statement dated in December 2005, the Veteran wrote that she had arthritis in her left knee, confirmed by X-ray. She asserted that this was secondary to her service-connected spondylolisthesis.

At a January 2006 VA orthopedic examination, the Veteran gave a many-year history of constant pain with frequent swelling in both knees, left greater than right, especially on activity. The examiner specifically related that "there is no specific history of trauma." Examination of both knees showed no swelling, fluid, heat, or erythema. There was moderate tenderness anteriorly and bilaterally. There was mild to moderate crepitus bilaterally on extension. There was no subluxation, contracture, laxity or instability. McMurray's sign was negative bilaterally. Lachman's test was negative. There were negative anterior and posterior drawer signs bilaterally. Range of motion bilaterally showed extension to zero degrees and flexion to 120 degrees. She arose and stood normally. Gait was normal. Heel and toe gaits were normal. The Veteran hopped moderately well on either foot. She squatted with mild to moderate difficulty. With respect to the knees, the diagnosis was bilateral chondromalacia.

At a January 2006 VA neurological examination the Veteran's lower extremities had strength of 5/5. There was no drift, tremor or atrophy. There were no fasciculations. Deep tendon reflexes were 3+ and equal. There was no Babinski's sign. Heel to shin and rapid alternating movements were intact. Gait and tandem gait were normal. Romberg's test was negative. The examiner reported that the result was an essentially negative neurological evaluation.

In a statement dated in June 2006 the Veteran wrote that she had experienced a fall on the subway. She wrote that on one day the escalator was not working and she fell while climbing the escalator stairs. She did not indicate the time frame of the incident. She asserted that this left a small gash in her knee from the teeth of the escalators. She wrote that she had fallen on at least three occasions on her knees. She wrote that she had caught herself before falling on numerous other occasions.

At a May 2008 examination of the left knee at Maryland Orthopedics, the Veteran reported that her left knee had been giving her trouble for years. K.M., M.D., noted that the Veteran had in fact been seen once before for her left knee - medical treatment records in the claims file show that in fact she had been seen by Dr. K.M. for left knee pain on two occasions, in October 2002 and in November 2005. 

He wrote that the Veteran's back causes her legs to occasionally give out on her and that she occasionally falls. He wrote that this happened several times with her falling onto her left knee in the past and sustaining injuries to her left knee as a result of her back giving way. She was now consulting him to be checked for her left knee. He noted that the Veteran also had right knee problems, for which she was treated at VA. He noted there had been no new injuries to the Veteran's back. 

Examination of the left knee revealed patellofemoral tenderness and medical joint tenderness. There was no lateral joint tenderness. McMurray's testing gave her pain, but no popping or snapping. There was no calf tenderness noted. Homans' was negative. X-rays of both knees on AP and lateral views were negative. The joint space was well-maintained and was congruent. There was no subchondral sclerosis of significance on the tibial side. The patella was at normal level. There was no soft tissue calcification and there was no evidence of a fracture or dislocation. The diagnosis was "internal derangement of her knees." She was fitted with bilateral knee braces and was placed on Mobic.

At VA treatment in April 2009 for several conditions there were no complaints or diagnoses with respect to the left knee.

In a letter dated in February 2011, K.M., M.D., of Maryland Orthopedics, wrote that he had treated the Veteran for the past ten years for chronic back pain. He noted that she had been diagnosed as having spondylolisthesis of her back. Dr. K.M. wrote that as a result of her back problem, the Veteran had several episodes of her legs giving out on her, causing her to fall and land directly on her knees, injuring her knees. He wrote that the Veteran had developed chronic pain in her knees as a result of her back problems causing her to fall. He asserted that his opinions were expressed to within a reasonable degree of medical probability. He wrote that the Veteran was not currently receiving any specific treatment for her back or her knees.

A report of a VA examination in June 2011 reflects that the examiner conducted a review of the claims file and took a detailed history from the Veteran. The examiner specifically indicated that he reviewed the private and VA records of treatment and examination referenced in the Board' April 2011 remand. At the examination the Veteran described chronic pain that she stated had started four years previously. She denied that she had ever been evaluated or treated for left knee impairment while on active duty. The examiner noted that the Veteran had been diagnosed with low back pain and that she said she had an occasional fall because of her left knee giving out. The examiner noted that there was no documentation of the Veteran ever having been evaluated for left knee impairment following a fall. 

On physical examination the Veteran was noted to walk briskly in the hallway without assistive devices and with normal gait and posture. Examination revealed zero degrees extension and 135 degrees of flexion. There was no pain in the range of motion. There was no loss of motion on repetitive movements. There was no medial-lateral instability. There was no anterior or posterior drawer sign. McMurray's test and Lachman's test were negative. She had crepitation on range of motion of the left knee. There was no evidence of uneven weight bearing. There was no ankylosis. There was no leg length discrepancy. There was no inflammatory arthritis. There was no prosthesis. There was no evidence of additional loss of range of motion after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination. X-rays showed no fracture, dislocation, effusion, or evidence of joint space narrowing, and no cystic erosive change or chondrocalcinosis.

The examiner noted that the Veteran had a history of service-connected low back pain with left lower extremity radiculopathy. The examiner noted that after a 20-year history of low back pain, there was no clinical evidence of motor weakness or atrophy of the left lower extremity, and there was no history of evaluation or treatment of persistent pain or limitation of the left knee while on active duty. 

Significantly as it bears upon the question of a nexus between the service-connected disorder and the left knee, the examiner recounted that the Veteran had stated that the knee symptoms started only four or five years previously, which the Veteran attributed to falling and her leg giving out. The examiner noted that there was no documentation of a third party of a fall or from any physician for evaluation of a fall. The examiner noted that despite the lengthy history of the Veteran's low back disability with radiculopathy, there was no motor weakness or atrophy of the left lower extremity that could cause a fall, and there was no clinical evidence of knee joint instability. The examiner concluded that the Veteran's current left knee impairment was less likely than not a result of service-connected back impairment or knee impairment. She also noted that that such a finding would not be supported by longitudinal treatment records or objective clinical findings of motor weakness or atrophy or ligamentous inability of the knee joint.

The Veteran has current disability of the left knee and has experienced pain in her left knee, to include an incident as early as January 1992 as shown in a service department record. By her own account she did not have pain in her left knee during active service or during the years immediately following her discharge from service in December 1988. Her recollection during the course of this appeal and as reflected in medical histories was that the knee pain for which she currently seeks service connection began during the early-to-middle 2000's, with a corresponding incident of initial private treatment having occurred in October 2002 and follow-up private treatment in November 2005. The episodes of pain have been diagnosed in part as due to her low back disability, in the form of radiculopathy or musculoskeletal pain radiating into her lower extremities. Also she has been noted to have crepitus of the knee upon examination and Dr. K.M. found her to have minimal degenerative changes in the left knee in November 2005 (although Dr. K.M. found X-rays to be negative in May 2008 and VA X-ray reports of record are negative). Dr. K.M. has further diagnosed "internal derangement" but with no specific findings or rationale or finding in support of this diagnosis, so that the diagnosis is afforded very little probative value. The Veteran has also been diagnosed on more than one occasion as having chondromalacia of the left knee, with the apparent supporting clinical evidence to be tenderness and pain in the area of the knee and crepitus. At the July 2011 VA examination the Veteran had crepitus of the left knee. 

However, the Board finds that the Veteran's descriptions of multiple falls resulting in injury to her knees are not credible. She first indicated a history of three falls in the past resulting injuries to her knees in June 2006. She wrote that on one day an escalator was not working and she fell while climbing the escalator stairs. She did not indicate the time frame of the incident. These statements are inconsistent with prior statements and histories of record. As recently as at a January 2006 VA orthopedic examination, the Veteran gave a many-year history of constant pain with frequent swelling in both knees, left greater than right, especially on activity, but gave a history of no specific trauma to her knees. In a statement dated in December 2005, the Veteran wrote that she had arthritis in her left knee, confirmed by X-ray, and asserted that this was secondary to her service-connected spondylolisthesis, but gave no history of falls. At a November 2005 examination and treatment at Maryland Orthopedics, the Veteran was noted to come in after several years' absence. She reported that she was having increasing pain in her back with some pain radiating into her legs, numbness and tingling in her left leg, and pain in her knees, worse on the right; by history it was noted that "there have been no new injuries to her body." Histories given at Maryland Orthopedics from January 2006 dating back to October 2002 consistently indicated no new injuries to the body. 

For the first time at private treatment at Maryland Orthopedics in May 2008, many years after initial treatment with Dr. K.M. for knee pain in October 2002 and years after next seeing him for knee pain in November 2005, the Veteran gave a history of prior falls and resulting injury to the knees. 

In the context of the entire record the Veteran's reported history is not credible. When the Veteran first pursued a claim for service connection for left knee disability in December 2005 she claimed it as secondary to her back disability but gave no history of falls. She wrote that she feared she might fall but gave no history of falls. There are no other injuries indicated to have occurred in the contended falls, and there are no records of contemporaneous treatment after such falls, as one might expect for several repeated falls serious enough to result in permanent knee disability. 

Further undermining the Veteran's overall credibility in pursuing claims for VA benefits is that she refused to walk on her heels or toes and refused to hop at a VA examination in June 2004, but hopped moderately well on either foot and had normal heel and toe gait at a VA examination in January 2006. 

The history of falls is also not credible as she has generally ceased treatment for the back and knees in recent years, as stated in Dr. K.M.s February 2011 letter and at the June 2011 VA examination, yet recounts recurrent falls, which in the Board's view would constitute a serious medical condition compelling contemporaneous medical treatment. The Veteran's statement in February 2011 that "I really do not see the point in running to the doctor's office whenever I am in pain, which is quite often, because there is no cure for the arthritis in my back or my knees, just pain medication," begs the question of why the Veteran would not seek prompt medical treatment for a condition involving recurrent falls sufficient to repeatedly fall directly upon and injure her knees, which would appear to the Board to constitute a very concerning and serious medical condition. The lack of any such record of treatment greatly undermines the Veteran's credibility and the histories she has provided in her written statements to VA, to Dr. K.M., and at her June 2011 VA examination.

Because the Board finds the history provided by the Veteran of injuring her knees secondary to falls as not credible, any medical opinion premised on such falls is of greatly diminished probative value. Such an opinion, if interpreted as more than a mere recounting of history in a medical report, could be probative to indicate that repeated falls could cause knee disability or knee pain; however, the medical opinion itself is not probative in establishing that the claimed falls occurred. 

As a result, to the extent the history related in Dr. K.M.'s letter states that the Veteran's back causes her legs to occasionally give out on her and that she occasionally falls, and that she has knee pain secondary to these falls, might be read as a medical opinion, it is of greatly diminished probative value. The Board further notes that Dr. K.M. related that he had seen the Veteran once for left knee pain, but that the prior treatment records for left knee pain with Dr. K.M., in October 2002 and November 2005, states specifically "there have been no new injuries to her body." 

It therefore appears that Dr. K.M. never treated the Veteran for residuals of a fall and that on the one occasion for which he treated her for left knee pain he received a history from the Veteran that she had not experienced any injury contemporaneous with the knee pain. These aspects of the medical evidence of record both further diminish the credibility of the Veteran and indicate a lack of attention to relevant medical history by Dr. K.M. in his May 2008 report, in light of the prior histories in his own medical records indicating no history of injuries to the body for several years, beginning in October 2002, and including another treatment session with the Veteran for left knee pain in November 2005, at which it was again expressly stated that there were no new injuries to her body.

In June 2006 the Veteran wrote that she had scars her knees to prove her history of falls, but this was only months after VA and private treatment and examination for left knee pain at which she indicated no recent history of injuries or trauma her knees. That she would have developed scars indicating recurrent falls within the space of approximately six months, and that such injuries would have resulted in knee pain and arthritis for which she sought treatment in October 2002 or November 2005, when she indicated no trauma to her body, or at a January 2006 VA examination, at which she indicated no trauma to her knees, is factually inconsistent and is not factually plausible.

The Board assigns great probative weight to the June 2011 VA examination report. The examiner correctly called into the question the history of falls as related to the Veteran, in noting that there were no medical treatment records of the Veteran being treated for falls or residuals of falls. The VA examiner found that the Veteran's history of falls due to low back disability was medically questionable (a matter apart from the Board's finding that the Veteran is not credible, but a medical finding consistent with the Board's factual finding) because despite a long history of back disability she had no motor weakness, no atrophy of the left lower extremity which could cause a fall, and no knee joint instability. He concluded that it was less likely than not that the Veteran's current left knee impairment was the result of service-connected back impairment or knee impairment. His reasoning was thorough and persuasive, directly addressed the history provided by the Veteran, the medical evidence in the claims file, and the findings upon his clinical evaluation of the Veteran, and was consistent with the evidence of record.

The Board has considered that the claim has not been developed as to whether service-connected left knee disability might be aggravated by service-connected right knee disability or low back disability. The Veteran has not contended that her left knee condition is aggravated by service-connected disability, but rather has contended that her left knee disability is secondary to falls that result from service-connected disability. Treatment and examination records reflect normal gait and posture, to include at the June 2011 VA examination, at which the Veteran was observed to walk briskly in the hallway with normal gait and posture. Outside of the Veteran's claimed falls, the Board finds in the record no contention of aggravation of left knee disability by service-connected low back and right knee disability, and no medical evidence of any connection or unusual gait or posture from which a claim of aggravation of left knee disability might be inferred. The Board finds that consideration of whether a knee condition that does not create impairment of gait, strength, reflexes, coordination, or posture is aggravated by other service-connected disabilities may be a logical possibility but as a factual matter has not been raised by the record or by the Veteran. 

There is no evidence sufficient to require a medical opinion as to whether this type and level of left knee disability is caused or aggravated by right knee or low back disability, other than by the etiological theory of falls as related by the Veteran and Dr. K.M. There is indication that the Veteran has crepitus and intermittent joint tenderness of the left knee, of chondromalacia, and arguable diagnosis of arthritis and nonspecific "internal derangement" of the left knee, but, aside from the contended falls, there is no "indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service" or with her service-connected right knee and low back disabilities. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). 

The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The February 2011 letter from Dr. K.M., which raised the requirement of a VA examination and opinion, was premised specifically on the history of the Veteran having "several episodes of her legs giving out on her, causing her to fall and landing directly on her knees, injuring her knees. She has developed chronic pain in her knees as a result of her back problems causing her to fall. At this time no specific treatment is being performed for her back and her knees." However, in this case, the evidence indicates no abnormality in gait or posture that might in turn give rise to any indication that the left knee disability might be caused or aggravated, other than by falls, to service-connected right knee disability or low back disability, nor has the Veteran or any layperson or medical professional made any contention or lay observation or assertion in this regard. 
 
As the preponderance of the evidence indicates that the Veteran's left knee disability is not a result of falls resulting from service-connected right knee and low back disabilities, and is not otherwise caused or aggravated by service-connected right knee or low back disabilities, the preponderance of the evidence is against these aspects of the Veteran's claims. As a result, the benefit of the doubt rule is not for application in resolving the medical causation element of the Veteran's service connection claim. Accordingly, entitlement to service connection for left knee disability is not warranted.
 
As the preponderance of the evidence indicates that the Veteran's left knee disability was not present during active service and is not caused or aggravated by service-connected disability, the benefit of the doubt is not for resolution of this aspect of the Veteran's claim. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for left knee disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


